377 F.2d 520
Robert BRETT and Mary Garcia Cruz, Appellants,v.UNITED STATES of America, Appellee.
No. 23868.
United States Court of Appeals Fifth Circuit.
May 8, 1967.

Charles A. Tucker, Houston, Tex., for appellants.
James R. Gough, Asst. U. S. Atty., Houston, Tex., Morton L. Susman, U. S. Atty., and Ronald J. Black, Asst. U. S. Atty., of counsel, for appellee.
Before THORNBERRY, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
Appellants were found guilty by the court below, sitting without a jury, of facilitation of the transportation and concealment of heroin in violation of 21 U.S. C.A. § 174, and the purchase of the same heroin not in or from the original stamped package, in violation of 26 U.S.C.A. § 4704.


2
The sole contention of appellants is that the court erred in denying their motion to suppress as evidence the heroin and certain other property seized during what appellants claim was an illegal search. We pretermit a discussion of whether, considering the relevant facts and circumstances, there was a border search (19 U.S.C.A. §§ 482, 1581, 1582); for we agree with the trial court that Galanos, the arresting officer, had before him facts and circumstances within his knowledge sufficient in themselves to warrant a man of reasonable caution in the belief that an offense had been or was being committed; and thus there was probable cause. Carroll v. United States, 1925, 267 U.S. 132, 45 S.Ct. 280, 69 L.Ed. 543; Brinegar v. United States, 1949, 338 U.S. 160, 69 S.Ct. 1302, 93 L.Ed. 1879; Vaccaro v. United States, 5 Cir. 1961, 296 F.2d 500, cert. denied 369 U. S. 890, 82 S.Ct. 1164, 8 L.Ed.2d 289 (1962); Flores v. United States, 5 Cir. 1956, 234 F.2d 604.


3
Affirmed.